United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, DeMOSS STATION,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1851
Issued: November 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 6, 2013 appellant filed a timely appeal of a May 9, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on December 1, 2012, as alleged.
On appeal, appellant described how her injury occurred and contends that she suffered an
injury to her right little finger as a result.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 1, 2012 appellant, then a 57-year-old letter carrier, filed a traumatic injury
claim alleging that on that date her left foot got caught in a seat belt and that, as a result, she
sustained an injury to the little finger on her right hand. In an accompanying statement, appellant
indicated that when she got out of her vehicle to make a delivery, the seat belt did not retract and
her left foot got tangled in it. While she was trying to break her fall, appellant fell and hurt her
right finger, right forearm, left finger and left knee.
Appellant submitted notes from the emergency department of Memorial Hermann
Southwest Hospital dated December 1, 2012. She was treated in the emergency department by
Dr. Amy Ramesh Patel, an osteopath, who diagnosed right hand injury and hypertension, and
prescribed Motrin 400 milligram tablets.
By letter dated December 26, 2012, OWCP informed appellant that further information,
including medical evidence, must be submitted in support of her claim.
In a December 1, 2012 x-ray report of appellant’s left hand, Dr. Jeffrey Goldstein, a
Board-certified radiologist, opined that there was no acute fracture or lesion.
By decision dated January 25, 2013, OWCP denied appellant’s claim as she had not
submitted medical evidence that contained a medical diagnosis. The claim was further denied
because the medical evidence did not establish a causal relationship between the accepted factors
of appellant’s federal employment and a medical condition.
On February 6, 2013 appellant requested review of the written record by an OWCP
hearing representative.
By decision dated May 9, 2013, OWCP’s hearing representative affirmed the January 25,
2013 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

2

conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
An injury does not have to be confirmed by eyewitnesses in order to establish that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.4 An
employee has not met his or her burden of proof of establish the occurrence of an injury when
there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the
claim.5 However, an employee’s statement regarding the occurrence of an employment incident
is of great probative force and will stand unless refuted by strong or persuasive evidence.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on December 1, 2012 as the medical evidence is
insufficient to support her claim for compensation.
Appellant established that she experienced the employment incident on
December 1, 2012. However, OWCP denied appellant’s claim as she failed to submit
rationalized medical evidence that established a medical diagnosis or showed that this medical
diagnosis was causally related to the accepted employment incident. Dr. Patel diagnosed right
hand injury and hypertension. Appellant has not suggested that her hypertension is related to the
employment incident and there is no evidence to suggest such a relationship. Dr. Patel noted a
right hand injury, but her report contained no firm diagnosis, no rationale and no explanation of
the mechanism of the injury.9 She never discussed the work incident. As Dr. Patel neither

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

4

See Betty J. Smith, 54 ECAB 174 (2002).

5

D.G., Docket No. 13-870 (issued July 16, 2013).

6

Gregory J. Reser, 57 ECAB 277 (2005).

7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

8

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

9

See J.R., Docket No. 13-575 (issued August 20, 2013).

3

provided a firm diagnosis nor related that diagnosis to the accepted employment incident, her
report does not establish appellant’s claim.
Dr. Goldstein noted that there was no acute fracture or lesion in appellant’s left hand, he
also gave no firm diagnosis or rationale and explanation of the mechanism of injury. There is no
other medical evidence in the record that establishes a specific medical diagnosis of an injury,
nor is there evidence that an injury was sustained that was causally related to the accepted
employment incident. Accordingly, appellant has not established her claim under FECA.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on December 1, 2012, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 9, 2013 is affirmed.
Issued: November 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

